In re Talton, Teresa Lynn; -Defendant (s);—Applying for Rehearing of an Order of this Court dated June 27, 2003; Fifth Circuit No. 03-CA-12; Parish of Jefferson, 24th JDC Div. N No. 574-394.
The application for rehearing is granted for the limited purpose of clarifying this Court’s order and the effect on this litigation. On June 27, 2003, this Court ordered that this case be realloted. It has since come to our attention that the case had previously been realloted to Judge Lilje-berg in Section “N” of the 24th Judicial District Court. That being the case, the import of our ruling that the case be real-loted out of Section “O” of that court has been accomplished and no further action in compliance with our order is required.